                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )      4:13PO3000
                                              )      VIOLATION NO. CC10 2737454
                         Plaintiff,           )
           v.                                 )
                                              )
JOVANA K. AGUIRRE,                            )        ORDER TO REMIT
                                              )      SPECIAL ASSESSMENT
                                              )
                         Defendant.           )


     On the Court’s own motion, and without objection by the government:

     IT IS ORDERED:

     1)    The special assessment of $10.00 currently due in this case is remitted. The
           defendant is paid in full.

     2)    The clerk shall forward a copy of this Order to the Central Violations Bureau.

     December 5, 2019.


                                              BY THE COURT:
                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
